Name: Commission Regulation (EC) No 1261/97 of 1 July 1997 adopting the balance and fixing the aid for the supply of breeding rabbits to the Canary Islands under the arrangements provided for in Article 4 of Council Regulation (EEC) No 1601/92
 Type: Regulation
 Subject Matter: trade;  agricultural activity;  cooperation policy;  regions of EU Member States
 Date Published: nan

 2 . 7 . 97 EN Official Journal of the European Communities No L 174/ 15 COMMISSION REGULATION (EC) No 1261/97 of 1 July 1997 adopting the balance and fixing the aid for the supply of breeding rabbits to the Canary Islands under the arrangements provided for in Article 4 of Council Regulation (EEC) No 1601 /92 whereas pursuant to Regulation (EEC) No 1601 /92, the supply arrangements are applicable from 1 July; whereas the provisions of this Regulation should enter into force immediately; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Eggs and Poultrymeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products ('), as last amended by Regulation (EC) No 2348/96 (2), and in particular Article 4 (4) thereof, Whereas in application of Article 4 of Regulation (EEC) No 1601 /92 it is necessary to determine , for the 1997/98 marketing year, the quantities of breeding rabbits origin ­ ating in the Community which may receive aid with a view to developing the production potential of the Canary Islands; Whereas the amount of aid referred to above for the supply to the Canaries of breeding rabbits originating in the rest of the Community must also be fixed; whereas this aid must reflect, in particular, the costs of supply from the world market, conditions due to the geo ­ graphical situation of the Canaries and current prices for exports of the animals in question to third countries; Whereas the common detailed rules for implementation of the arrangements for the supply of certain agricultural products to the Canary Islands are laid down by Commis ­ sion Regulation (EC) No 2790/94 (3), as last amended by Regulation (EC) No 2883/94 (4); HAS ADOPTED THIS REGULATION: Article 1 The aid provided for in Article 4 ( 1 ) of Regulation (EEC) No 1601 /92 for the supply to the Canary Islands of breeding rabbits originating in the Community and the number of rabbits for which it may be given are deter ­ mined in the Annex. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 July 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 173 , 27. 6 . 1992, p. 13 . (2) OJ No L 320 , 11 . 12 . 1996, p. 1 . (3 ) OJ No L 296, 17 . 11 . 1994, p . 23 . 4 OJ No L 304, 29. 11 . 1994, p . 18 . No L 174/ 16 lENI Official Journal of the European Communities 2. 7 . 97 ANNEX Supply to the Canary Islands of breeding rabbits originating in the Community for the period 1 July 1997 to 30 June 1998 CN code Description Number of animals to be supplied Aid (ECU/head) ex 0106 00 10 Breeding rabbits :  pure-bred and grand-parents 1 000 30 |  parents 3 000 24